United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING
& DISTRIBUTION CENTER, New Orleans, LA,
Employer
__________________________________________
Appearances:
Appellant, pro se
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-267
Issued: December 12, 2011

Oral Argument November 10, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 15, 2010 appellant filed a timely appeal from an August 24, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for a
merit review. Because more than 180 days has elapsed between the last merit decision dated
February 18, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s case. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the August 24, 2010 nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 11, 2004 appellant, then a 43-year-old mail processor, filed an occupational
disease claim attributing her post-traumatic stress disorder to alleged harassment by the
employing establishment regarding her attendance following an accepted employment injury.2
In an attached statement, she stated that she had an accepted work claim for lumbar muscle strain
and that the pain from the condition worsened over time. As a result of the pain from her
employment injury, appellant was diagnosed with fibromyalgia and depression. She stated that
she was injured on the job in November 2001 when she began to have debilitating back pain and
that she was treated for job stress in January 2002. Due to her pain and the medication she was
taking for her pain, appellant stated that she missed a lot of work. She stated that on October 4,
2002 she was issued a letter of warning for her work attendance, which added to her stress.
Appellant noted that, on November 14, 2002, which was within three days of the anniversary of
her son’s murder, she was instructed to report for duty at another facility within 48 hours and to
bring her work restrictions. She contended that she was singled out as there were about 15 to 20
injured employees who were not issued the instruction to report to a different work facility. On
November 15, 2002 appellant stated that a union representative informed her that management
was not sending her to another facility, but was asking for volunteers. Next, she alleged that in
July 2003 she was forced to take Bundle Sorter Training even though this job was outside her
restrictions. Appellant alleged that she was harassed to take this training every day for about a
month and was told that she would be fired if she did not take the training. She alleged that she
was issued another letter of warning for missing work due to her employment injury on
February 2, 2004. Appellant also alleged that the employing establishment denied her request
for a renewal of light duty on June 8, 2004.
In August 12, 2004 reports, Dr. Herman D. Colomb, appellant’s treating Board-certified
psychiatrist, diagnosed chronic severe major depression and post-traumatic stress disorder, which
permanently disabled her from working.
In correspondence dated September 3, 2004, OWCP informed appellant that the evidence
of record was insufficient to establish her emotional condition claim. It advised her as to the
medical and factual evidence required to support her claim.
Appellant, in a September 23, 2005 submission, alleged that her depression, anxiety and
stress began around 2001 when management began harassing her and attempting to cause her
bodily harm by requiring her to perform work duties beyond her work restrictions for her back.
When she informed her supervisor, she was told that she would have to leave the building if she
did not do the ordered work. Appellant alleged that she was told she would be terminated if she
did not perform the duties that had been assigned to her. As a result, she became depressed and
fearful of losing her job because her back condition prevented her from performing the duties
assigned to her. On August 11, 2004 appellant alleged that she was ordered off the floor due to
her stress condition, which was a result of harassment by management and being required to
2

The record contains evidence that appellant filed a claim for a recurrence of disability with respect to an
accepted lumbar condition under claim number xxxxxx950. It does not appear from a review of the record and her
oral hearing statements that OWCP has adjudicated or issued a final decision on her claim for a recurrence of
disability under this claim.

2

work outside her restrictions for her back condition. She alleged that she was told she could not
work on the floor with a stress condition. In addition appellant alleged that she was informed
that, before returning to work, certification from her physician regarding her ability to work was
required.
By decision dated January 20, 2005, OWCP denied appellant’s claim by finding that she
failed to establish any compensable work factor.
On February 17, 2005 appellant requested an oral hearing before an OWCP hearing
representative.3
By nonmerit decision dated December 26, 2006, OWCP found that appellant abandoned
her request for an oral hearing.
Appellant appealed to the Board. By decision dated May 9, 2008, the Board set aside the
December 26, 2006 nonmerit decision and remanded to provide her with an opportunity for an
oral hearing.4
On November 20, 2008 a hearing was held at which appellant testified. Appellant related
the incidents and harassment she believed caused or aggravated her condition including being
told to get off the floor as she was a safety hazard. She also alleged that the employing
establishment ignored her work restrictions for an accepted back condition. Appellant stated that
a supervisor in charge of the limited-duty work unit made a sexual and vulgar comment to her.
She reported this comment to the union which resulted in the supervisor apologizing to her.
However, following the apology, this supervisor harassed appellant to the point where it became
unbearable.
By decision dated February 17, 2009, an OWCP hearing representative affirmed the
denial of appellant’s claim.
On February 27, 2009 appellant requested reconsideration. She also filed an appeal with
the Board, which was dismissed by the Board on May 5, 2009 as she had filed a request for
reconsideration with OWCP.5
In a nonmerit decision dated April 14, 2009, OWCP denied reconsideration.
On April 23, 2009 appellant requested reconsideration of the denial of her stress claim.
She contends that OWCP ignored or overlooked the evidence establishing her claim. Appellant
contended that the action of August 11, 2004 when she was removed from the work floor
3

Appellant also checked that she was requesting reconsideration. The hearing was initially scheduled for
December 7, 2006, but the letter informing her of the scheduled hearing was returned as undeliverable. A
memorandum to the file notes that OWCP attempted to contact appellant regarding her oral hearing, but did not have
a current address or telephone number.
4

Docket No. 08-132 (issued May 9, 2008).

5

Docket No. 09-1050 (issued May 5, 2009).

3

because she was deemed to be a safety hazard is a compensable factor of employment. She also
alleged that she was denied reasonable accommodations for her accepted work injury and was
never sent for a fitness-for-duty examination.
By nonmerit decision dated February 18, 2010, OWCP denied reconsideration.
On June 5, 2010 appellant requested reconsideration. She alleged that she submitted all
the required information and could not understand why OWCP refused to expand the conditions
from her accepted back claim. In support of her claim, appellant submitted medical evidence
relative to the treatment of her back condition from Dr. Thomas Whitecloud, III, a treating
Board-certified orthopedic surgeon; Dr. James Ricciardi, a treating Board-certified orthopedic
surgeon; Dr. Wanda Timpton, a treating Board-certified family practitioner; Dr. Vinod Dasa, a
treating Board-certified orthopedic surgeon; and Dr. Christopher Meyers, a treating Boardcertified psychiatrist. Additionally, statements dated June 5 and July 28, 2010 reiterated how she
sustained a back injury at work and why her emotional condition was employment related.
By nonmerit decision dated August 24, 2010, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.9
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.10 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.11
6

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
7

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218, issued
July 24, 2009.
8

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048, issued July 9, 2009.

9

Id. at § 10.608(b).
March 16, 2009.

See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440, issued

10

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

11

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

4

ANALYSIS
The only decision before the Board on this appeal is OWCP’s August 24, 2010 nonmerit
decision denying appellant’s application for reconsideration of OWCP’s February 18, 2010
decision concerning the denial of her emotional condition claim on the grounds that the evidence
was insufficient to establish any compensable factors of employment. Thus, the issue presented
on appeal is whether her June 5, 2010 reconsideration request met any of the conditions of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for further review of the merits.
The Board finds that appellant did not provide any relevant or pertinent new evidence to
the issue of whether she established a compensable employment factor. Appellant did not
submit evidence to show that OWCP erroneously applied or interpreted a specific point of law or
advance a relevant legal argument not previously considered.
On reconsideration and at oral argument before the Board, appellant repeated that her
injury was directly related to her employment. She attributed her condition to harassment by the
employing establishment because of work restrictions resulting from an accepted employment
injury and that her removal from the work floor and being called a safety hazard was the cause of
her mental stress. Additionally, appellant alleged that she was issued warnings regarding her
attendance when she was unable to work because of her accepted employment injury.
Furthermore, she repeated that a male supervisor made an inappropriate sexual comment to her.
Appellant denied that the murder of her son was the cause of her current stress as it occurred
several years prior to the alleged work incidents. These arguments are not new and are
repetitious of evidence already of record, and therefore cumulative in nature. Evidence which
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.12
Although appellant also submitted new medical evidence from Drs. Whitecloud,
Ricciardi, Timpton, Dasa and Meyers, the underlying issue in the case is not medical in nature.
As she has failed to establish a compensable employment factor, the medical reports are not
relevant.13 Therefore, OWCP properly determined that this evidence did not constitute a basis
for reopening the case for a merit review.
At oral argument, appellant alleged that she had submitted evidence to OWCP supporting
her claim, but that it had been lost during the flooding caused by Hurricane Katrina. She also
noted that she had filed a recurrence claim on her accepted back condition, which has not been
adjudicated by OWCP. Appellant contended that her removal from the work floor because her
supervisor deemed her a safety hazard is compensable. She also contended that inappropriate
sexual remarks made by a supervisor to her were also responsible for her emotional condition
and were employment related. However, allegations alone are insufficient to establish a factual

12

See M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB 545 (2005); A.K., Docket No. 09-2032 (issued
August 3, 2010).
13

See C.T., Docket No. 08-2160 (issued May 7, 2009).

5

basis for an emotional condition claim.14 The record contains no supporting evidence of
appellant’s allegations and, thus, she failed to establish any compensable factor of employment.
Appellant did not provide any relevant and pertinent new evidence with regard to
establishing a compensable employment factor. Consequently, the evidence submitted by her on
reconsideration does not satisfy the third criterion, noted above, for reopening a claim for merit
review. Furthermore, appellant also has not shown that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant new argument not previously
submitted. Therefore, OWCP properly denied her request for reconsideration.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 24, 2010 is affirmed.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

Ronald K. Jablanski, 56 ECAB 616 (2005).

6

